 


110 HRES 1392 EH: Supporting the goals and ideals of 
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1392 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
Supporting the goals and ideals of National Life Insurance Awareness Month. 
 
 
Whereas life insurance is an essential part of a sound financial plan; 
Whereas life insurance provides financial security for families by helping surviving members meet immediate and long-term financial obligations and objectives in the event of a premature death in their family; 
Whereas approximately 68,000,000 United States citizens lack the adequate level of life insurance coverage needed to ensure a secure financial future for their loved ones; 
Whereas life insurance products protect against the uncertainties of life by enabling individuals and families to manage the financial risks of premature death, disability, and long-term care; 
Whereas individuals, families, and businesses can benefit from professional insurance and financial planning advice, including an assessment of their life insurance needs; and 
Whereas numerous groups supporting life insurance have designated September 2008 as National Life Insurance Awareness Month as a means to encourage consumers to— 
(1)become more aware of their life insurance needs; 
(2)seek professional advice regarding life insurance; and 
(3)take the actions necessary to achieve financial security for their loved ones: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Life Insurance Awareness Month; and 
(2)calls on the Federal Government, States, localities, schools, nonprofit organizations, businesses, and the citizens of the United States to observe the month with appropriate programs and activities. 
 
Lorraine C. Miller,Clerk.
